DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .


Continued Examination Under 37 CFR 1.114
A request for continued examination under 37 CFR 1.114, including the fee set forth in 37 CFR 1.17(e), was filed in this application after final rejection. Since this application is eligible for continued examination under 37 CFR 1.114, and the fee set forth in 37 CFR 1.17(e) has been timely paid, the finality of the previous Office action has been withdrawn pursuant to 37 CFR 1.114. Applicant's submission filed on 11/19/2020 has been entered.


Claim Objections
Claims 4, 5, 11, 13, and 14 are objected to because of the following informalities:
Claim 4, line 1, “he resin” should be “The resin”. 
Claim 4, line 8, “a thickness” should be “a film thickness”.
Claim 5, line 8, “a thickness” should be “a film thickness”.
Claim 11, lines 1-2, “wherein content” should be “wherein the content”.
Claim 13, line 14, “a thickness” should be “a film thickness”.
Claim 14, line 15, “a thickness” should be “a film thickness”.
Appropriate correction is required.


Claim Rejections - 35 USC § 103
Claim(s) 13-14 is/are rejected under 35 U.S.C. 103 as being unpatentable over Hosaka et al. (WO 2014/092126).
Note: citations refer to the machine translation provided with this Office Action.
Regarding claim 13:
Hosaka discloses a resin film formed from a composition comprising a polyimide precursor, a cellulosic polymer, and an organic solvent [0001; 0013; 0179; 0182]. 
The polyimide precursor has a structure according to formula A [0070-0071].

    PNG
    media_image1.png
    270
    738
    media_image1.png
    Greyscale

R1 is a tetravalent organic group and R2 is a divalent organic group [0071]. The tetracarboxylic dianhydride used to form the precursor, and which provides the R1 group, is preferably one of several alicyclic compounds [0153-0156].
The cellulosic polymer has a structure according to formula 1 [0046].

    PNG
    media_image2.png
    208
    504
    media_image2.png
    Greyscale

The integer n ranges from 100 to 1,000,000 [0046]. Such values result in a range of molecular weights that overlaps with the presently claimed range.
As set forth in MPEP 2144.05, in the case where the claimed range “overlap or lie inside ranges disclosed by the prior art”, a prima facie case of obviousness exists, In re Wertheim, 541 F.2d 257, 191 USPQ 90 (CCPA 1976); In re Woodruff
Before the effective filing date of the claimed invention, it would have been obvious to one of ordinary skill in the art to vary the number of repeating units of the cellulose polymer (i.e., integer n), including over values that result in cellulose polymers having molecular weights within the claimed range, to provide a polymer according to Hosaka’s teaching, and thereby achieve the claimed invention.
Hosaka teaches the thickness of the resin film can be adjusted to 0.01-100 μm depending on the purpose [0244].
Before the effective filing date of the claimed invention, it would have been obvious to one of ordinary skill in the art to vary the thickness of the resin film, including over values within the presently claimed range, to provide the dimensions and other properties desired for a given end use.
Hosaka teaches the surface of the resin film is preferably smooth [0187; 0236-0237; 0242]. The examiner submits a cured article of the film having a thickness of 13 μm formed by the claimed conditions would have a roughness as claimed because it is otherwise the same material as presently claimed.
Regarding claim 14:
Hosaka discloses a composition as described previously. The resin film is highly transparent [0042; 0053]. The examiner submits a cured article of the film having a thickness of 13 μm formed by the claimed conditions would have a transmittance at 450 nm as claimed because it is otherwise the same material as presently claimed.


Allowable Subject Matter
Claims 1-3, 6-10, and 12 are allowed. 

The following is a statement of reasons for the indication of allowable subject matter:
Hosaka (WO 2014/092126; citations refer to machine translation provided with this Office Action) discloses a resin film formed from a composition comprising a polyimide precursor, a cellulosic polymer, and an organic solvent [0001; 0013; 0179; 0182]. The tetracarboxylic dianhydride used to form the precursor is preferably one of several alicyclic compounds [0153-0156]. None of these compounds are tricylco cyclic, tetracyclo cyclic, or spirocyclic as required by present claim 1. Nothing of record indicates it 

Miki (WO 2015/012368; citations refer to machine translation mailed 6/9/2020) discloses a liquid crystal display element comprising a liquid crystal alignment film formed from (A) a cellulosic polymer, and (B) a polyimide precursor (abstract; p1; p3). The film is formed from a liquid crystal alignment treatment agent (composition) comprising the components (A) and (B), as well as an organic solvent (p4-5). The tetracarboxylic dianhydride used to form the precursor is preferably one of several alicyclic compounds (p15; also see p33 of original WO ‘368). None of these compounds are tricylco cyclic, tetracyclo cyclic, or spirocyclic as required by present claim 1. Nothing of record indicates it would have been obvious to one of ordinary skill in the art to modify Miki to arrive at the claimed invention.

Boussaad (US 2012/0142825) discloses filled polyimides for use in films [0001]. The polyimide is formed from a solution comprising a blend of a polyimide precursor and a cellulosic polymer [0010-0013]. The cellulosic polymer has an average molecular weight of about 10,000-70,000 dalton [0070]. Organic solvents are used for the solution [0065; 0071]. The tetracarboxylic dianhydride used to form the precursor is preferably one of several aromatic compounds [0042-0049]. None of these compounds are tricylco cyclic, tetracyclo cyclic, or spirocyclic as required by present claim 1. Nothing of record indicates it would have been obvious to one of ordinary skill in the art to modify Boussaad to arrive at the claimed invention.


Response to Arguments
Applicant’s arguments with respect to the claims have been considered but are moot because the new ground of rejection does not rely on any reference applied in the prior rejection of record for any teaching or matter specifically challenged in the argument.

Applicant’s amendments to claim 1 overcomes the previous rejections over Miki as explained under Allowable Subject Matter. Furthermore, present claims 13 and 14 require a cured article having a thickness of 2-1,000 μm, but Miki discloses a thickness range of 5-500 nm and teaches away from films that are “too thick” (paragraph spanning pages 34 and 35). 


Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to JOHN D FREEMAN whose telephone number is (571)270-3469. The examiner can normally be reached on Monday-Friday 11-8PM EST.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Callie Shosho can be reached on 571-272-1123. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system. Status information for published applications may be obtained from either Private PAIR or Public PAIR. Status information for unpublished applications is available through Private PAIR only. For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.






/JOHN D FREEMAN/Primary Examiner, Art Unit 1787